DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, drawn to a method of forming a device package, in the reply filed on 1/15/2021 is acknowledged.  Claims 1-5 have been canceled. Claims 8 and 16 have been amended. Claims 22-26 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, 11-15, 19-21 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0043834 A1)
Regarding claim 6, Kim teaches a method for manufacturing a semiconductor device package (package of Figs. 1-4 of Kim) comprising: 
(a) providing a substrate (100 in Fig. 3 of Kim), the substrate having a first dielectric layer (body layer 110 is a dielectric layer, as described in [0028] of Kim), a first patterned conductive layer (142 in Fig. 3) disposed on the first dielectric layer, and a 400) disposed on the first dielectric layer and adjacent to a first edge (left edge of body layer 110 which is also the left edge of package 10S as shown in Figs. 2-3) of the first dielectric layer, the first set of alignment marks including a plurality of alignment marks (bars 410-450 in Fig. 4), wherein lengths of the alignment marks of the first set of alignment marks are different from each other (as shown in Fig. 4, the lengths of the bars 410-450 are different); 
(b) disposing an electronic component (any of the chips 210, 230, 250) on the substrate; and 
(c) forming a package body (300) on the substrate to cover the electronic component.
Regarding claim 7, Kim teaches all the limitations of the method of claim 6, and also teaches wherein at least one alignment mark of the first set of alignment marks is exposed from a lateral surface (15S-1 in Fig. 3 of Kim) of the first dielectric layer.  
Regarding claim 11, Kim teaches all the limitations of the method of claim 6, and also teaches wherein the first dielectric layer has a central portion (portion in the middle position, which is under the chip 250 in Fig. 3 of Kim) and a second edge (lower horizontal edge of the individual package 10S) adjacent to the first edge of the first dielectric layer, and the lengths of the alignment marks of the first set of alignment marks gradually increase in a direction from the second edge of the first dielectric layer toward the central portion of the first dielectric layer (as shown in Fig. 2 of Kim).  
Regarding claim 12, Kim teaches all the limitations of the method of claim 6, but and also teaches wherein a difference (D1-D4 in Fig. 4 of Kim) of the lengths of two adjacent alignment marks of the first set of alignment marks is substantially equal to a as stated in last 2 sentences in [0050] of Kim).  
Regarding claim 13, Kim teaches all the limitations of the method of claim 6, and also teaches operation (a) further comprising: 
providing a strip of substrates (the row of substrates including the substrate labeled 10S in Fig. 2 of Kim) including the substrate, wherein the substrate includes a side rail (region from the left edge of the package 10S to left edge of the chip stack 200 in Fig. 2 of Kim.  This region has width 300D) and a chip-bonding area (area where chip stack 200 is positioned), and the first set of alignment marks are disposed on the side rail of the substrate (as shown in Fig. 2 of Kim).  
Regarding claim 26, Kim teaches all the limitations of the method of claim 6, and also teaches wherein the alignment marks of the first set of alignment marks include a same width (as shown in Fig. 4 of Kim).

Regarding claim 14, Kim teaches a method for manufacturing a semiconductor device package (package of Figs. 1-4 of Kim) comprising: 
(a) providing a substrate (100 in Fig. 3 of Kim), the substrate having a first dielectric layer (body layer 110 is a dielectric layer, as described in [0028] of Kim), a first patterned conductive layer (142 in Fig. 3) disposed on the first dielectric layer, and a first set of alignment marks (400) disposed on the first dielectric layer and adjacent to a first edge (left edge of body layer 110 as shown in Figs. 2-3) of the first dielectric layer, the first set of alignment marks including a plurality of alignment marks (bars 410-450 in Fig. 4), wherein distances between the alignment marks of the first set of alignment as shown in Fig. 4, the distances from the first edge to the bars 410-450 are different); 
(b) disposing an electronic component (any of the chips 210, 230, 250) on the substrate; and 
(c) forming a package body (300) on the substrate to cover the electronic component.  
Regarding claim 15, Kim teaches all the limitations of the method of claim 14, and also teaches wherein at least one alignment mark of the first set of alignment marks is exposed from a lateral surface (15S-1 in Fig. 3 of Kim) of the first dielectric layer.  
Regarding claim 19, Kim teaches all the limitations of the method of claim 14, and also teaches wherein the first dielectric layer has a central portion (portion in the middle position, which is under the chip 250 in Fig. 3 of Kim) and a second edge (lower horizontal edge of the individual package 10S) adjacent to the first edge of the first dielectric layer, but is silent as in teaching the lengths of the alignment marks of the first set of alignment marks gradually increase in a direction from the second edge of the first dielectric layer toward the central portion of the first dielectric layer (as shown in Fig. 2 of Kim).  
Regarding claim 20, Kim teaches all the limitations of the method of claim 14, and also teaches wherein a difference of the lengths (D1-D4 in Fig. 4 of Kim) of two adjacent alignment marks of the first set of alignment marks is substantially equal to a difference of the lengths of any other two adjacent alignment marks of the first set of alignment marks (as stated in last 2 sentences in [0050] of Kim).  
Regarding claim 21, Kim teaches all the limitations of the method of claim 14, operation (a) further comprising: providing a strip of substrates (the row of substrates including the substrate labeled 10S in Fig. 2 of Kim) including the substrate, wherein the substrate includes a side rail (region from the left edge of the package 10S to left edge of the chip stack 200 in Fig. 2 of Kim.  This region has width 300D) and a chip-bonding area (area where chip stack 200 is positioned), and the first set of alignment marks are disposed on the side rail of the substrate (as shown in Fig. 2 of Kim).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied in claim 7, and further in view of Yang (US 6091026).
Regarding claim 8, Kim teaches all the limitations of the method of claim 7 but is silent as in teaching wherein the substrate further comprises: a second dielectric layer disposed on the first dielectric layer and covering the first patterned conductive layer; a second patterned conductive layer disposed on the second dielectric layer; and a second set of alignment marks disposed on the second dielectric layer and adjacent to a first edge of the second dielectric layer, the second set of alignment marks including a 
Yang teaches a method of forming multi-layer printed circuit board with misregistration mark (Figs. 1A-1B, and 5B of Yang). The PCB is formed by stacking a plurality of insulating sheets (11-13 in Fig. 1A-B), where each of the insulating layer have copper circuit patterns on them (see description in column 1 of Yang).  Alignment marks (210/220 in Fig. 5B) are formed on each of the insulating layer so that they form stacks of alignment marks which are aligned on top of one another (see Fig. 5B of Yang). The alignment marks are formed so that their ends are exposed on the side surfaces of the PCB.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Kim as according to Yang in order to have accommodated more complicated circuit and interconnection patterns.
As incorporated, each of the mark 210 in Fig. 5B of Yang can have the pattern in Fig. 4 of Kim.  The lowest insulating layer (13 in Fig. 1B of Yang) of the PCB substrate is identified as the first dielectric layer; the mark (210) on this first dielectric layer is identified as the first set of alignment marks; and the patterned circuits on this first dielectric layer is identified as the first patterned conductive layer; the insulating layer immediately above this first set of alignment marks is the second dielectric layer (12 in Fig. 1B of Yang); the patterned circuits on this second dielectric layer is identified as the second patterned conductive layer; and the mark (210) on this second dielectric is the second set of alignment marks which also have the patterns shown in Fig. 4 of Kim.  As 
Regarding claim 9, Kim in view of Yang teaches all the limitations of the method of claim 8, and also teaches wherein the first set of alignment marks is substantially aligned with the second set of alignment marks (as shown in Fig. 5B of Yang).  
Regarding claim 10, Kim in view of Yang teaches all the limitations of the method of claim 9, and also teaches wherein a number of the alignment marks of the first set of alignment marks exposed from the first dielectric layer is the same as a number of the alignment marks of the second set of alignment marks exposed from the second dielectric layer (as described in column 6 lines 3-7 and shown in Fig. 5B of Yang).
Regarding claim 22, Kim in view of Yang teaches all the limitations of the method of claim 8, and also teaches wherein a number of the alignment marks of the first set of alignment marks is the same as a number of the alignment marks of the second set of alignment marks (as combined in claim 8 above).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied in claim 6, and further in view of Yamamura (US 5250983).
Regarding claim 23, Kim teaches all the limitations of the method of claim 6, but is silent as in teaching wherein the substrate further comprises a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer, the third set of alignment marks including a plurality of alignment marks, wherein the lengths of the alignment marks of the third set of alignment marks are different from each other.  
Fig. 1 of Yamamura).  The package has a four alignment marks (16a-d in Fig. 1) positioned along the four edges of the package and each alignment mark comprises a set of lines. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer as disclosed by Yamamura in order to align in the direction of the second edge of the package. 
As incorporated, it would be obvious to make the third set of alignment mark having the same pattern as the first set in order to simplify manufacturing method.  The second edge is the perpendicular edge to the first edge.  

Claims 16-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied in claim 15, and further in view of Yang.
Regarding claim 16, Kim teaches all the limitations of the method of claim 15 but is silent as in teaching wherein the substrate further comprises: a second dielectric layer disposed on the first dielectric layer and covering the first patterned conductive layer; a second patterned conductive layer disposed on the second dielectric layer; and a second set of alignment marks disposed on the second dielectric layer and adjacent to a first edge of the second dielectric layer, the second set of alignment marks including a plurality of alignment marks, wherein lengths of the alignment marks of the second set of alignment marks are different from each other.  
Figs. 1A-1B, and 5B of Yang). The PCB is formed by stacking a plurality of insulating sheets (11-13 in Fig. 1A-B), where each of the insulating layer have copper circuit patterns on them (see description in column 1 of Yang).  Alignment marks (210/220 in Fig. 5B) are formed on each of the insulating layer so that they form stacks of alignment marks which are aligned on top of one another (see Fig. 5B of Yang). The alignment marks are formed so that their ends are exposed on the side surfaces of the PCB.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Kim as according to Yang in order to have accommodated more complicated circuit and interconnection patterns.
As incorporated, each of the mark 210 in Fig. 5B of Yang can have the pattern in Fig. 4 of Kim.  The lowest insulating layer (13 in Fig. 1B of Yang) of the PCB substrate is identified as the first dielectric layer; the mark (210) on this first dielectric layer is identified as the first set of alignment marks; and the patterned circuits on this first dielectric layer is identified as the first patterned conductive layer; the insulating layer immediately above this first set of alignment marks is the second dielectric layer (12 in Fig. 1B of Yang); the patterned circuits on this second dielectric layer is identified as the second patterned conductive layer; and the mark (210) on this second dielectric is the second set of alignment marks which also have the patterns shown in Fig. 4 of Kim.  As shown in Fig. 4 of Kim, the lengths of the alignment marks of the second set of alignment marks are different from each other.
Regarding claim 17, Kim in view of Yang teaches all the limitations of the method of claim 16, and also teaches wherein the first set of alignment marks is substantially aligned with the second set of alignment marks (as shown in Fig. 5B of Yang).  
Regarding claim 18, Kim in view of Yang teaches all the limitations of the method of claim 17, and also teaches wherein a number of the alignment marks of the first set of alignment marks exposed from the first dielectric layer is the same as a number of the alignment marks of the second set of alignment marks exposed from the second dielectric layer (as described in column 6 lines 3-7 and shown in Fig. 5B of Yang).  
Regarding claim 24, Chen teaches all the limitations of the method of claim 16, and also teaches wherein a number of the alignment marks of the first set of alignment marks is the same as a number of the alignment marks of the second set of alignment marks (as combined in claim 8 above).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied in claim 14, and further in view of Yamamura.
Regarding claim 25, Kim teaches all the limitations of the method of claim 14, but is silent as in teaching wherein the substrate further comprises a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer, the third set of alignment marks including a plurality of alignment marks, wherein the lengths of the alignment marks of the third set of alignment marks are different from each other.  
Fig. 1 of Yamamura).  The package has a four alignment marks (16a-d in Fig. 1) positioned along the four edges of the package and each alignment mark comprises a set of lines. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added a third set of alignment marks disposed on the first dielectric layer and adjacent to a second edge of the first dielectric layer as disclosed by Yamamura in order to align in the direction of the second edge of the package. 
As incorporated, it would be obvious to make the third set of alignment mark having the same pattern as the first set in order to simplify manufacturing method.  The second edge is the perpendicular edge to the first edge.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US 6820525 B2)
Marinet (US 2008/0023854 A1)
Janecek (US 6232559 B1)
Renguso et al. (US 5266380)
Tailliet (US 8994022 B2)
Chen et al. (US 2010/0117080 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822